Citation Nr: 0518615	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  94-45 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for kidney disease.  

2.  Entitlement to service connection for a right hearing 
loss disability.

3.  Entitlement to service connection for dysthymia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1967 to December 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from 
rating decisions of the San Juan, the Commonwealth of Puerto 
Rico, VA Regional Office (RO).   

In correspondence, received in April 2003, the appellant 
stated that the only issues being appealed were service 
connection for a right hearing loss disability, kidney 
disease, and dysthymia.  The Board notes that he raised the 
issue of entitlement to service connection for high blood 
pressure.  This issue is referred to the agency of original 
jurisdiction (AOJ).  

This case has previously come before the Board.  In July 
1997, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional relevant evidence was received at the Board since 
the January 2002 supplemental statement of the case.  The AOJ 
has not had an opportunity to review the additional evidence 
and the appellant has not waived his right to an initial 
review of the evidence by the AOJ.  

In correspondence received in April 2003, the appellant 
stated that he was undergoing treatment for the issues on 
appeal at the VA Medical Center in Tampa, Florida.  These 
records of treatment have not been associated with the claims 
file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any pertinent 
unobtained treatment records from the VA 
Medical Center in Tampa, Florida.  Any 
records obtained should be associated 
with the claims file.

2.  The AOJ should review the additional 
evidence.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




